Citation Nr: 0208218	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  98-14 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

(The issues of entitlement to service connection for back, 
right shoulder and arm, and right knee disorders, and chronic 
fatigue syndrome and a sleep disorder, including as due to an 
undiagnosed illness, and whether new and material evidence 
has been submitted to reopen claims of entitlement to service 
connection for a pulmonary disorder, memory loss due to 
undiagnosed illness, and defective hearing are the subjects 
of a later decision.)  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from September 1962 
to September 1966 and from November 1990 to May 1991.  His 
appeal comes before the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).  

Service connection was denied, in pertinent part, for back 
and right knee disorders in an October 1996 Board decision.  

In his September 1998 substantive appeal, the appellant 
appeared to raise claims of service connection for a right 
wrist disorder and tinnitus.  Because these matters have not 
been developed by the RO and are not inextricably intertwined 
with the current claims, they are referred to the RO for 
appropriate action .  See Flash v. Brown, 8 Vet. App. 332 
(1995).  


FINDINGS OF FACT

1.  Service connection for a back disorder was denied in an 
October 1996 Board decision.  

2.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for a back 
disorder.  

3.  Service connection for a right knee disorder was denied 
in an October 1996 Board decision.  

4.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for a right 
knee disorder.  


CONCLUSIONS OF LAW

1.  The October 1996 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2001).  

2.  The evidence received by VA since the October 1996 Board 
decision is new and material, and the claim for service 
connection for a back disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).  

3.  The evidence received by VA since the October 1996 Board 
decision is new and material, and the claim for service 
connection for a right knee disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has back and right knee 
disorders that are attributable to injuries he sustained when 
he fell between two pallets of ammunition during active 
service in Southwest Asia during the Persian Gulf War.  

Laws and Regulations

In Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that 38 U.S.C.A. § 7104 means that the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find.  What the RO may have determined in this regard is 
irrelevant.  Should new and material evidence be presented or 
secured with respect to a claim that has been previously 
disallowed by the Board, the claim shall be reopened and its 
merits shall be reviewed as to all of the evidence of record, 
after it has been ensured that the broad duty to assist under 
38 U.S.C.A. § 5107 has been fulfilled.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. §§ 20.1100, 20.1105; Elkins v. West, 12 
Vet. App. 209 (1999).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The appellant's request to reopen 
this claim was filed prior to that date.  Therefore, the 
amended regulation does not apply.

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans, 
supra.  In this case, the appellant's claims for service 
connection for back and right knee disorders were last 
finally denied by the October 1996 Board decision.  The 
evidence received subsequent to the last final decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513.  See also Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995).  

I.  A Back Disorder

The evidence before the Board at the time of its October 1996 
decision included the appellant's service medical records, 
which showed no complaint, treatment, or finding of a back 
disability.  Post Persian Gulf War service medical evidence 
considered by the October 1996 Board decision included a 
January 1994 VA medical examination report that noted some 
limitation of motion in the lumbar spine and January 1994 
lumbar spine X-rays that revealed minimal osteophytes of the 
lumbar spine and findings considered to be suggestive of six 
sacral segments with attempted lumbarization of S1.  The 
examination diagnoses included chronic low back pain and 
arthritis.  

The evidence received since the October 1996 Board decision 
includes November 1996 statements from two fellow servicemen 
who claimed to have witnessed the appellant's fall in 
February 1991 and a June 1997 VA medical examination report 
that diagnosed a herniated nucleus pulposus at L4-5, which 
the examiner suggested may be related to the Persian Gulf War 
injury described by the appellant.  The Board finds the 
additional evidence to be new and material because it 
suggests that the appellant sustained a back injury during 
service, and it includes a medical opinion as to service 
origin (albeit based on history provided by the appellant).  
Accordingly, the Board reopens the claim of entitlement to 
service connection for a back disorder, on the basis that the 
appellant has submitted new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, the Board 
believes that additional evidence must be obtained before it 
can render a decision regarding the claim.  To decide the 
claim on the merits at this time would be prejudicial to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  A Right Knee Disorder

The October 1996 Board decision considered the appellant's 
service medical records, which showed no complaint, 
treatment, or finding of any right knee disability.  The 
Persian Gulf War service medical evidence considered by the 
Board in October 1996 included a January 1994 report of VA 
medical examination and X-rays, which did not reveal any 
right knee pathology.  

The evidence received since the October 1996 Board decision 
includes VA outpatient records dated from 1994 to 1996 that 
show complaints and treatment for right knee problems, for 
which the appellant underwent right knee arthroscopy in 
December 1995 and received a post-operative diagnosis of 
degenerative joint disease.  

After reviewing the evidence submitted since its October 1996 
appellate decision, the Board finds it to be new and material 
because it indicates that the appellant currently has right 
knee disability.  Accordingly, the Board reopens the claim of 
entitlement to service connection for a right knee disorder, 
on the basis that the appellant has submitted new and 
material evidence.  38 U.S.C.A. §§ 5107, 5108, 7104(d); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).  
However, the Board believes that deciding the claim at this 
time before obtaining additional evidence would be 
prejudicial to the appellant.  Bernard, supra.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  The new law applies 
to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim.  
Reopening the claim, prior to referring the claim to the RO 
for consideration of the merits under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


ORDER

New and material evidence has been submitted to reopen claims 
of entitlement to service connection for back and right knee 
disorders, and to this extent, the appeal is allowed.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

